COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS


                                                            §
     LAVERT LAMONT HAWKINS,                                                   No. 08-20-00004-CR
                                                            §
     Appellant,                                                                  Appeal from the
                                                            §
     v.                                                                        106th District Court
                                                            §
     THE STATE OF TEXAS,                                                   of Dawson County, Texas 1
                                                            §
     Appellee.                                                                    (TC# 17-7785)
                                                            §


                                         MEMORANDUM OPINION

           This is an appeal from a judgment revoking community supervision. Lavert Lamont

Hawkins pleaded guilty to one count of assault (family violence) in 2017 and was sentenced to ten

years’ of community supervision. On November 20, 2019, the trial court issued an order revoking

community supervision based on several violations, including the use of alcohol and

methamphetamines and sentencing Hawkins to ten years’ in prison. We affirm.

                                                Frivolous Appeal

           Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.



1
    We hear this case on transfer from the Eleventh Court of Appeals. See TEX.R.APP.P. 41.3
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), by presenting a professional

evaluation of the record demonstrating why, in effect, there are no arguable grounds to be

advanced. See In re Schulman, 252 S.W.3d 403, 406 n.9 (Tex.Crim.App. 2008)(“In Texas, an

Anders brief need not specifically advance ‘arguable’ points of error if counsel finds none, but it

must provide record references to the facts and procedural history and set out pertinent legal

authorities.”); High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978). Counsel has notified the

Court in writing that he has delivered a copy of counsel’s brief and the motion to withdraw to

Appellant, and he has advised Appellant of his right to review the record, file a pro se brief, and

to seek discretionary review. Kelly v. State, 436 S.W.3d 313, 318-20 (Tex.Crim.App. 2014)(setting

forth duties of counsel). Counsel also provided Appellant with a copy of the appellate record in

compliance with Kelly. Appellant has not filed a pro se brief.

       After carefully reviewing the record and counsel’s brief, we conclude that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. The judgment of the trial court is affirmed.



August 26, 2020
                                              YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                                  2